Name: Commission Regulation (EEC) No 2712/83 of 29 September 1983 amending Regulation (EEC) No 1832/83 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 83 Official Journal of the European Communities No L 268/ 11 COMMISSION REGULATION (EEC) No 2712/83 of 29 September 1983 amending Regulation (EEC) No 1832/83 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600 /83 ( z), and in particular Article 17 (4) thereof, Whereas , under the third subparagraph of Article 5 (3) of Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (J), as last amended by Regulation (EEC) No 2429/72 (4), refunds fixed in advance may be adjusted when there is a change in the intervention prices and in certain forms of aid ; Whereas , subsequent to the adjustment of the inter ­ vention prices from the beginning of the 1983/84 milk year, the Commission , by Regulation (EEC) No 1832/83 (s), fixed the adjustments to be made to certain refunds fixed in advance for milk and milk products ; whereas when these adjustments were fixed no account was taken of the fact that the subheadings in the Common Customs Tariff for certain milk products for which refunds are fixed in advance were altered on 5 July 1982 ; whereas Regulation (EEC) No 1832/83 should be amended in order to prevent refunds fixed in advance before and after modification of the Tariff being treated differently for the same product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1832/83 is hereby amended as follows : 1 . The following Article 2a is inserted : 'Article 2a For refunds fixed in advance before 5 July 1982 for products for which the Common Customs Tariff subheading number has been altered, the adjust ­ ment given in this Regulation against the new number shall apply.' 2 . In Annex I , the section relating to cheeses within subheadings 04.04 ex A, ex C and D is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 7 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 163 , 22 . 6 . 1983 , p. 74 . (&gt;) OJ No L 155, 3 . 7 . 1968 , p. 1 . (4) OJ No L 264, 23 . 11 . 1972, p. 1 . O OJ No L 182, 6 . 7 . 1983 , p. 1 . No L 268/ 12 Official Journal of the European Communities 30 . 9 . 83 ANNEX CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) 04.04 Cheese and curd (6) : ex A. Emmentaler and Gruyere , not grated or powdered + 7,48 ex C , Blue-veined cheese, not grated or powdered, other than Roquefort + 6,12 D. Processed cheese , not grated or powdered with a fat content by weight : I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex a) Not exceeding 48 % and of a dry matter content by weight : ' ( 1 ) Of 27 % or more but less than 33 % + 0,96 (2) Of 33 % or more but less than 38 % + 2,30 (3) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : (aa) Less than 20 % + 2,30 (bb) Of 20 % or more + 3,37 (4) Of 43 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 20 % + 2,30 (bb) Of 20 % or more but less than 40 % + 3,37 (cc) Of 40 % or more + 4,95 ex b) Exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 33 % or more but less than 38 % + 2,30 (2) Of 38 % or more but less than 43 % + 3,37 (3) Of 43 % or more but less than 46 % + 4,95 (4) Of 46 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 55 % + 4,95 (bb) Of 55 % or more + 5,88 II . Exceeding 36 % + 5,88